DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-9 and 11-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 11251781.  Although the claims at issue are not identical, they are not patentably distinct from each other because essential elements and relational limitations in the respective claims are either the same or similar to the extent that, upon expiration of the patent, the public would not be free to use and act on these claimed elements.
Terminal Disclaimer
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,198,324 to Schober.
As to Claim 1:
Schober discloses, in FIG. 31:
a dynamic latch cell, comprising: 
an input terminal (D), 
an output terminal (A), and 
at least one clock signal terminal (terminals at CK/CkN); 
a latch unit (M1-M4) for latching data of the input terminal and inversely transmitting the data under control of a clock signal (CK/CkN); and 
an output driving unit (M21, M22) for inverting and outputting the data received from the latch unit (Col. 19, lines 43-64;  Col. 30, lines 44-54); 
the latch unit and the output driving unit being sequentially connected in series between the input terminal and the output terminal (Col. 19, lines 43-64;  Col. 30, lines 44-54); 
wherein the latch unit outputs in high level, low level and high impedance states by means of a single element under control of a clock signal (M1-M4, CK/CkN;  ).  
As to Claim 2:
Schober further discloses, in FIG. 31:
wherein the latch unit is a three-state inverter (M1-M4;  Col. 19, lines 43-64;  Col. 30, lines 44-54).  
As to Claim 3:
Schober further discloses, in FIG. 31:
wherein the three-state inverter further comprises a first PMOS transistor (M4), a second PMOS transistor (M2), a first NMOS transistor (M1) and a second NMOS transistor (M3) sequentially connected in series between a power supply (VDD) and ground (VSS;  Col. 19, lines 43-64;  Col. 30, lines 44-54).  
As to Claim 4:
Schober further discloses, in FIG. 31:
wherein 
the first PMOS transistor (M4) and the second NMOS transistor (M3) perform switch control according to a clock signal (CK/CKN), and 
the clock signals of the first PMOS transistor and the second NMOS transistor are inverted (Ck, CkN;  Col. 19, lines 43-64;  Col. 30, lines 44-54).  
As to Claim 6:
Schober further discloses, in FIG. 31:
wherein the latch unit uses low leakage devices and/or the output driving unit uses high threshold voltage devices (Col. 19, lines 43-64;  Col. 30, lines 44-54).  
As to Claim 7:
Schober further discloses, in FIG. 31:
wherein the first NMOS transistor and the second NMOS transistor use low leakage current transistors (Col. 19, lines 43-64;  Col. 30, lines 44-54).  
As to Claim 8:
Schober further discloses, in FIG. 31:
further comprising a positive feedback unit (M5, M6, M7, M8) for inverting data of the output terminal (A) and feeding the data to the output driving unit (M21, M22;  Col. 19, lines 43-64;  Col. 30, lines 44-54).  
As to Claim 9:
Schober further discloses, in FIG. 31:
wherein the positive feedback unit is an inverter (M5, M6, M7, M8) connected in [anti]parallel to both ends (An, A) of the output driving unit (M21, M22;  Col. 19, lines 43-64;  Col. 30, lines 44-54).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schober as applied to claim 3 above, and further in view of U.S. Patent Application Publication No. 2018/0019736 to Kim et al. (Kim).
As to Claim 5:
All of the claim limitations have been discussed with respect to claim 3 above, except for 
wherein 
the second PMOS transistor and the first NMOS transistor perform switch control according to a clock signal, and 
the clock signals of the second PMOS transistor and the first NMOS transistor are inverted.  
However, Kim further discloses, in FIGs. 2 and 9:
wherein 
the second PMOS transistor (disclosed above in Schober as M2;  and herein as 242 in 240) and the first NMOS transistor (disclosed above in Schober as M1;  and herein as 2432 in 240) perform switch control according to a clock signal (disclosed above in Schober as Ck), and 
the clock signals of the second PMOS transistor ("n") and the first NMOS transistor ("b") are inverted (FIG. 2;  "n,"  "b;"  ¶ [0049] - ¶ [0050],  ¶ [0091] - ¶ [0096]).  
Before the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the flip flops, disclosed by Schober; by incorporating the flip-flop including 3-state inverter, disclosed by Kim; in order to provide a flip-flop that includes an input interface, a first latch, a third inverter, and a second latch (Kim; Abstract).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schober as applied above to claim 1.
As to Claim 10:
All of the claim limitations have been discussed with respect to claim 1 above, except for a dynamic D flip-flop, comprising 
two dynamic latch cells according to claim 1, 
wherein the two dynamic latch cells are connected in series.  
Schober discloses the claimed invention except for "comprising two dynamic latch cells according to claim 1, wherein the two dynamic latch cells are connected in series."  It would have been obvious to one having ordinary skill in the art before the time the invention was made to have combined any of various and in particular certain arrangements of dynamic latch cells.  This being so since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  The specification does not relate how a series arrangement of dynamic latch cells adds a particular benefit or produces a new and unexpected result.  Accordingly, this limitation, being mere duplication of parts, has no patentable significance.
As to Claim 11:
All of the claim limitations have been discussed with respect to claim 10 above, except for 
comprising
a control circuit, 
an operational circuit and 
a plurality of dynamic D flip-flops interconnected with each other, 
the plurality of dynamic D flip-flops being connected in series and/or in parallel, 
wherein the plurality of dynamic D flip-flops are the dynamic D flip-flop according to claim 10.  
 Schober further discloses, in FIG. 31:
comprising 
a control circuit, an operational circuit (Col. 1, lines 17-31) and 
a plurality of dynamic D flip-flops (M1-4, M21-22, M5-8;  M11-14, M31-32, M15-18) interconnected with each other (Col. 19, lines 43-64;  Col. 30, lines 44-54), 
the plurality of dynamic D flip-flops being connected in series and/or in parallel (Col. 19, lines 43-64;  Col. 30, lines 44-54), 
wherein the plurality of dynamic D flip-flops are the dynamic D flip-flop according to claim 10 (Col. 19, lines 43-64;  Col. 30, lines 44-54). 
As to Claim 12:
All of the claim limitations have been discussed with respect to claim 11 above, except for a chip, comprising the data operation unit according to claim 11.  
 Schober further discloses, in FIG. 31:
a chip, comprising the data operation unit according to claim 11 (Col. 11, lines 27-67).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schober as applied to claim 12 above, and further in view of U.S. Patent No. 10,381,758 to Scanlon.
As to Claim 13:
All of the claim limitations have been discussed with respect to claim 12 above, except for a hash board for a computing device, comprising the chip according to claim 12.  
Scanlon discloses, in FIGs. 1-6:
a hash board for a computing device, comprising the chip according to claim 12 (102;  Col. 4, lines 31-67).  
Before the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the flip flops, disclosed by Schober; by incorporating the breakout board, disclosed by Scanlon; in order to provide interfacing of a power supply unit (PSU) with one or more devices having a plurality of pins with functions provided through bundles of connectors for use in Bitcoin mining operations (Scanlon; Abstract).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schober in view of Scanlon, as applied to claim 13 above, and further in view of U.S. Patent Application Publication No. 2019/0310691 to Ahn et al. (Ahn).
As to Claim 14:
All of the claim limitations have been discussed with respect to claim 13 above, except for 
a power supply board, 
a control board, 
a connection board, 
a radiator and 
a plurality of hash boards, 
the control board connected to the hash boards through the connection board, 
the radiator provided around the hash boards, and 
the power supply board configured to supply a power supply for the connection board, 
the control board, 
the radiator. and 
the hash boards, 
wherein the hash board is the hash board according to claim 13.  
Scanlon further discloses, in FIGs. 1-6:
a computing device, comprising 
a power supply board (104, 502;  Col. 1, lines 51-67, Col. 4, lines 31-67, Col. 5, lines 39-50, Col. 6, lines 5-20), 
a control board (102;  Col. 1, lines 51-67, Col. 4, lines 31-67, Col. 5, lines 39-50, Col. 6, lines 5-20), 
a connection board (106, 500, 600;  Col. 1, lines 51-67, Col. 4, lines 31-67, Col. 5, lines 39-50, Col. 6, lines 5-20), . . . 
a plurality of hash boards (disclosed below in Ahn in 600;  and herein at 102, "Printed Circuit Board (PCB)";  Col. 1, lines 51-67, Col. 4, lines 31-67, Col. 5, lines 39-50, Col. 6, lines 5-20), 
the control board connected to the hash boards through the connection board (106;  Col. 1, lines 51-67, Col. 4, lines 31-67, Col. 5, lines 39-50, Col. 6, lines 5-20), . . . 
the power supply board configured to supply a power supply (502; ) for the connection board, the control board, the radiator and the hash boards (Col. 9, line 38 - Col. 10, line 20), 
wherein the hash board is the hash board according to claim 13 (Col. 1, lines 51-67, Col. 4, lines 31-67, Col. 5, lines 39-50, Col. 6, lines 5-20).   
However, Schober in view of Scanlon is not used to disclose:
. . . a radiator and . . . 
. . . the radiator provided around the hash boards, and . . . 
Ahn discloses, in FIGs. 1-6:
. . . a radiator (820;  ¶ [0093] - ¶ [0097]) and . . . 
. . . the radiator provided around the hash boards (600;  ¶ [0072] - ¶ [0075]), and . . . 
Before the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the flip flops, disclosed by Schober and the breakout board, disclosed by Scanlon; by incorporating the crypto currency mining system, disclosed by Ahn; in order to provide a crypto currency mining system including a cooling system for dissipating heat generated during crypto currency mining; the system includes a calculation device for mining; a power supply device supplying electric power for mining operations (Ahn; Abstract).
Claims 15-18, 20-22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,198,324 to Schober.
As to Claim 15:
Schober discloses, in FIG. 31:
a dynamic D flip-flop, comprising: 
an input terminal (disclosed below in FIG. 4 as D;  and herein as D being provided input signaling from A in FIG. 4), 
an output terminal (FIG(s). 31;  AN), and 
at least one clock signal terminal (terminal at CK/CKN); . . . 
. . . a second latch unit (FIG. 31;  M1-M4) for latching data of the output terminal and inversely transmitting the data latched by the first latch unit under control of a clock signal (CK/CKN); and 
the first latch unit (disclosed below in FIG. 4), the second latch unit being sequentially connected in series between the input terminal and the output terminal (Col. 19, lines 43-64;  Col. 30, lines 44-54); 
wherein the second latch unit outputs in high level, low level, and high impedance states by means of a single element under control of a clock signal (M1-M4); 
the data output by the output terminal is inverse to the data input from the input terminal (FIG(s). 31;  output terminal AN is the inverse of input terminal D;  where M1-M4 are a tri-state inverter of D - AN).  
However, Schober, FIG. 31, is not used to disclose:
 . . . a first latch unit for transmitting data of the input terminal and latching the data under control of a clock signal; . . . 
Schober discloses, in FIG. 4:
. . . a first latch unit (FIG. 4;  M3, M4) for transmitting data of the input terminal and latching the data under control of a clock signal (Ck;  Col. 17, lines 40-56); . . . 
Before the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the flip flops, disclosed by Schober, in FIG. 31; by incorporating the flip flops, disclosed by Schober, in FIG. 4; in order to provide a minimized realization of an edge-triggered D flip-flop as a version of a transmission gate flip-flop without straps between a feedback inverter-gate and the transmission-gate (Schober; Col. 17, lines 40-56).
As to Claim 16:
All of the claim limitations have been discussed with respect to claim 15 above, except for wherein the second latch unit is a three-state inverter.  
Schober further discloses, in FIG. 31:
wherein the second latch unit is a three-state inverter (M1-M4;  Col. 19, lines 43-64;  Col. 30, lines 44-54).  
As to Claim 17:
All of the claim limitations have been discussed with respect to claim 16 above, except for 
wherein 
the three-state inverter further comprises 
a first PMOS transistor, 
a second PMOS transistor, 
a first NMOS transistor, and 
a second NMOS transistor sequentially connected in series between a power supply and ground.  
Schober further discloses, in FIG. 31:
wherein 
the three-state inverter further comprises 
a first PMOS transistor (M4), 
a second PMOS transistor (M2), 
a first NMOS transistor (M1) and 
a second NMOS transistor (M3) sequentially connected in series between a power supply (VDD) and ground (VSS;  Col. 19, lines 43-64;  Col. 30, lines 44-54).  
As to Claim 18:
All of the claim limitations have been discussed with respect to claim 17 above, except for 
wherein 
the first PMOS transistor and the second NMOS transistor perform switch control according to a clock signal, and 
the clock signals of the first PMOS transistor and the second NMOS transistor are inverted.  
Schober further discloses, in FIG. 31:
wherein 
the first PMOS transistor and the second NMOS transistor perform switch control according to a clock signal (Ck), and 
the clock signals of the first PMOS transistor and the second NMOS transistor are inverted (Ck, CkN;  Col. 19, lines 43-64;  Col. 30, lines 44-54).  
As to Claim 20:
All of the claim limitations have been discussed with respect to claim 17 above, except for wherein the first NMOS transistor and the second NMOS transistor use low leakage current transistors.  
Schober further discloses, in FIG. 31:
wherein the first NMOS transistor and the second NMOS transistor use low leakage current transistors (Col. 19, lines 43-64;  Col. 30, lines 44-54).  
As to Claim 21:
All of the claim limitations have been discussed with respect to claim 15 above, except for wherein the first latch unit uses a delay unit.  
Schober further discloses, in FIG. 4:
wherein the first latch unit uses a delay unit (FIG. 4;  M3, M4;  Ck;  Col. 17, lines 40-56).  
As to Claim 22:
All of the claim limitations have been discussed with respect to claim 21 above, except for wherein the clock signal terminal is connected with a clock buffer using low threshold units.  
Schober further discloses, in FIG. 31:
wherein the clock signal terminal is connected with a clock buffer (M29, M30, M39, M40) using low threshold units (Col. 19, lines 43-64;  Col. 30, lines 44-54).  
As to Claim 24:
All of the claim limitations have been discussed with respect to claim 15 above, except for 
a control circuit, 
an operational circuit, and 
a plurality of dynamic D flip-flops interconnected with each other, 
the plurality of dynamic D flip-flops being connected in series and/or in parallel, 
wherein the plurality of dynamic D flip-flops are the dynamic D flip-flop according to claim 15.  
Schober further discloses, in FIG. 31:
comprising 
a control circuit, an operational circuit (Col. 1, lines 17-31) and 
a plurality of dynamic D flip-flops (M1-4, M21-22, M5-8;  M11-14, M31-32, M15-18) interconnected with each other (Col. 19, lines 43-64;  Col. 30, lines 44-54), 
the plurality of dynamic D flip-flops being connected in series and/or in parallel (Col. 19, lines 43-64;  Col. 30, lines 44-54), 
wherein the plurality of dynamic D flip-flops are the dynamic D flip-flop according to claim 15 (Col. 19, lines 43-64;  Col. 30, lines 44-54). 
As to Claim 25:
All of the claim limitations have been discussed with respect to claim 24 above, except for a chip, comprising the data operation unit according to claim 24.  
Schober further discloses, in FIG. 31:
a chip, comprising the data operation unit according to claim 24 (Col. 11, lines 27-67).  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schober as applied to claim 17 above, and further in view of U.S. Patent Application Publication No. 2018/0019736 to Kim et al. (Kim).
As to Claim 19:
All of the claim limitations have been discussed with respect to claim 17 above, except for 
wherein 
the second PMOS transistor and the first NMOS transistor perform switch control according to a clock signal, and 
the clock signals of the second PMOS transistor and the first NMOS transistor are inverted.  
However, Kim further discloses, in FIGs. 2 and 9:
wherein 
the second PMOS transistor (disclosed above in Schober as M2;  and herein as 242 in 240) and the first NMOS transistor (disclosed above in Schober as M1;  and herein as 2432 in 240) perform switch control according to a clock signal (disclosed above in Schober as Ck), and 
the clock signals of the second PMOS transistor ("n") and the first NMOS transistor ("b") are inverted (FIG. 2;  "n,"  "b;"  ¶ [0049] - ¶ [0050],  ¶ [0091] - ¶ [0096]).  
Before the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the flip flops, disclosed by Schober; by incorporating the flip-flop including 3-state inverter, disclosed by Kim; in order to provide a flip-flop that includes an input interface, a first latch, a third inverter, and a second latch (Kim; Abstract).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Schober as applied to claim 15 above, and further in view of U.S. Patent Application Publication No. 2017/0201240 to Xue et al. (Xue).
As to Claim 23:
All of the claim limitations have been discussed with respect to claim 15 above, except for wherein a plurality of dynamic D flip-flops are connected in parallel.  
However, Xue discloses, in FIG. 1:
wherein a plurality of dynamic D flip-flops (FIG. 1;  "D flip-flops connected in parallel") are connected in parallel (¶ [0020] - ¶ [0023]).  
Before the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the flip flops, disclosed by Schober; by incorporating the d flip-flop and signal driving method, disclosed by Xue; in order to provide D flip-flops and signal driving methods using D flip-flops where a double-edge D flip-flop is formed by single edge D flip-flops connected in parallel (Xue; ¶ [0020]).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Schober as applied to claim 25 above, and further in view of U.S. Patent No. 10,381,758 to Scanlon.
As to Claim 26:
All of the claim limitations have been discussed with respect to claim 25 above, except for a hash board for a computing device, comprising the chip according to claim 25.  
Scanlon discloses, in FIGs. 1-6:
a hash board for a computing device, comprising the chip according to claim 25 (102;  Col. 4, lines 31-67).  
Before the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the flip flops, disclosed by Schober; by incorporating the breakout board, disclosed by Scanlon; in order to provide interfacing of a power supply unit (PSU) with one or more devices having a plurality of pins with functions provided through bundles of connectors for use in Bitcoin mining operations (Scanlon; Abstract).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Schober in view of Scanlon, as applied to claim 26 above, and further in view of U.S. Patent Application Publication No. 2019/0310691 to Ahn et al. (Ahn).
As to Claim 27:
All of the claim limitations have been discussed with respect to claim 26 above, except for 
a power supply board, 
a control board, 
a connection board, 
a radiator, and 
a plurality of hash boards, 
the control board connected to the hash boards through the connection board, 
the radiator provided around the hash boards, and 
the power supply board configured to supply a power supply for the connection board, the control board, the radiator. and the hash boards, 
wherein the hash board is the hash board according to claim 26.  
Scanlon further discloses, in FIGs. 1-6:
a computing device, comprising 
a power supply board (104, 502;  Col. 1, lines 51-67, Col. 4, lines 31-67, Col. 5, lines 39-50, Col. 6, lines 5-20), 
a control board (102;  Col. 1, lines 51-67, Col. 4, lines 31-67, Col. 5, lines 39-50, Col. 6, lines 5-20), 
a connection board (106, 500, 600;  Col. 1, lines 51-67, Col. 4, lines 31-67, Col. 5, lines 39-50, Col. 6, lines 5-20), . . . 
a plurality of hash boards (disclosed below in Ahn in 600;  and herein at 102, "Printed Circuit Board (PCB)";  Col. 1, lines 51-67, Col. 4, lines 31-67, Col. 5, lines 39-50, Col. 6, lines 5-20), 
the control board connected to the hash boards through the connection board (106;  Col. 1, lines 51-67, Col. 4, lines 31-67, Col. 5, lines 39-50, Col. 6, lines 5-20), . . . 
the power supply board configured to supply a power supply (502; ) for the connection board, the control board, the radiator and the hash boards (Col. 9, line 38 - Col. 10, line 20), 
wherein the hash board is the hash board according to claim 26 (Col. 1, lines 51-67, Col. 4, lines 31-67, Col. 5, lines 39-50, Col. 6, lines 5-20).   
However, Schober in view of Scanlon is not used to disclose:
. . . a radiator and . . . 
. . . the radiator provided around the hash boards, and . . . 
Ahn discloses, in FIGs. 1-6:
. . . a radiator (820;  ¶ [0093] - ¶ [0097]) and . . . 
. . . the radiator provided around the hash boards (600;  ¶ [0072] - ¶ [0075]), and . . . 
Before the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the flip flops, disclosed by Schober and the breakout board, disclosed by Scanlon; by incorporating the crypto currency mining system, disclosed by Ahn; in order to provide a crypto currency mining system including a cooling system for dissipating heat generated during crypto currency mining; the system includes a calculation device for mining; a power supply device supplying electric power for mining operations (Ahn; Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        

/Menatoallah Youssef/SPE, Art Unit 2849